               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA

                       Plaintiff,                      Case No. 20-CR-151-JPS

 v.

 JEFFREY R. JONES,
                                                                      ORDER
                       Defendant.


       Defendant is charged in a nine-count indictment with narcotics and

firearms offenses. (Docket #10). On July 27, 2020, law enforcement seized

approximately $12,978.00 from a residence located at 8XX South 18th Street,

Milwaukee, Wisconsin. (Docket #26). The government seeks an order from

the Court to maintain custody of the seized asset pending the resolution of

these proceedings. (Id.); 18 U.S.C. § 983(a)(3)(B)(ii)(II). This asset was seized

pursuant to a search warrant and is subject to administrative forfeiture. The

Court, having reviewed the government’s submission and the applicable

statutes, finds that such an order is warranted under these circumstances,

where the asset was lawfully seized and may be subject to criminal

forfeiture in this proceeding. See 21 U.S.C. § 853(e)(1); United States v.

Scarmazzo, No. 1:06-CR-00342-AWI, 2007 WL 587183, at *3 (E.D. Cal. Feb.

22, 2007).

       Accordingly,

       IT IS ORDERED that the government’s motion for an order

allowing it to maintain custody of seized property pursuant to 18 U.S.C. §

983(a)(3)(B)(ii)(II) (Docket #26) be and the same is hereby GRANTED; and




Case 2:20-cr-00151-JPS-NJ Filed 12/22/20 Page 1 of 2 Document 28
       IT IS FURTHER ORDERED that pursuant to 21 U.S.C. § 853(e)(1),

the United States and its agencies, including the Federal Bureau of

Investigation, are authorized to maintain and preserve the seized asset until

this criminal case is concluded or pending further order of this Court. The

Court further concludes that this order satisfies the requirements of 18

U.S.C. § 983(a)(3)(B)(ii)(II).

       Dated at Milwaukee, Wisconsin, this 22nd day of December, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                           Page 2 of 2
Case 2:20-cr-00151-JPS-NJ Filed 12/22/20 Page 2 of 2 Document 28
